Judge WEFING
(temporarily assigned), dissenting.
The Public Offering Statement for Mazdabrook Commons provides in pertinent part, “[n]o signs are permitted on the exterior *508or interior of any Unit, except for one ‘For Sale’ sign on the interior of a Unit.” The Declaration of Rights and Covenants (Declaration) for Mazdabrook Commons precludes signs “in or upon any Building, the Common Facilities or any part thereof without the prior written consent of the Board.” My colleagues have concluded that these provisions infringe on the free speech rights of defendant and thus have struck them down.
The record in this matter is sparse. Although the bench trial occurred on two separate days, that was due to the scheduling needs of the trial court and not because the parties called numerous witnesses to present extensive testimony on the enforceability of the sign restrictions. In fact, only two witnesses testified: the president of the Homeowners’ Association and defendant. My colleagues note that “the vast majority” of the testimony (op. at 489, 46 A.3d at 511) dealt with defendant growing a rose vine1 that the Association considered to be prohibited. While that characterization is accurate, it does not, in my judgment, convey the overall flavor of the proceedings. The testimony of the two witnesses fills 104 pages of the trial transcript; more than ninety of those pages are devoted to the rose vine. The issue of the sign restrictions was clearly viewed as tangential. More than forty years ago, this Court noted the need to exercise a “[mjaximum of caution” when confronted with an issue “involving highly significant policy considerations and ... wholly inadequate record.” Jackson v. Muhlenberg Hosp., 53 N.J. 138, 142, 249 A.2d 65 (1969). Time has not dissipated the value of such caution. Defendant’s free speech rights certainly involve highly significant public policy considerations, but in my judgment the record on this discrete constitutional issue is wholly inadequate.
The following is but one example of the inadequacy of the record with respect to defendant’s posting of political signs. De*509fendant testified that he posted his signs after he saw signs for his political opponent posted on the Mazdabrook Commons model unit. There is no definitive evidence in this record, however, that those signs were ordered to be removed, as were those of defendant. If, indeed, those signs were permitted to remain when defendant was ordered to take his signs down, such selective enforcement would not be consonant with the duty of association board members to “act reasonably and in good faith.” Mulligan v. Panther Valley, 337 N.J.Super. 293, 300, 766 A.2d 1186 (App.Div.2001). That the parties made no effort to clarify this ambiguity is a strong indication that they viewed the issue of defendant posting signs as both inconsequential and peripheral to the dispute about the rose vine.
The relevant testimony from the sparse record showed that defendant moved into Mazdabrook Commons in March 2003. In connection with his purchase, he received a copy of the Public Offering Statement, the Declaration, the By-Laws of the Homeowners’ Association, and the rules and regulations adopted by the Association’s board of trustees. He testified that he read the documents, and he never objected to any of their provisions. Defendant also made no assertion that he did not understand them. Thus, we do not have an allegation that defendant was misled or confused when he signed the contract to purchase property at Mazdabrook. We do not have an allegation that defendant was unaware of the terms or restrictions accompanying his purchase. We do not have an allegation that the language contained in either the Public Offering Statement or the Declaration is ambiguous or confusing.
In May 2005, defendant ran for municipal office. He decided to put up the two signs in question when he saw signs promoting the candidacy of his opponent placed on the model unit for the complex. After his signs had been up for several days, he received a notice that this placement violated the Association’s master deed. Defendant made no complaint and removed his signs. Although the notice of violation informed him of his right *510to be heard by the Association’s board of trustees on the matter, he did not seek a hearing.
In fact, defendant raised no issue with respect to the enforcement of the sign restrictions until the Association filed an eight-count complaint in October 2008 seeking to collect outstanding fines, maintenance fees, and accumulated interest totaling more than $5000. In February 2009, defendant filed an answer and counterclaim in which he asserted that the assessment of fines totaling $75 ($25 per day for the three days the signs remained in place) for placing these signs abridged his free speech rights under the New Jersey and United States constitutions. The balance of the disputed assessments related entirely to the rose vine.
Less than five years ago this Court addressed a dispute between residents of a common-interest community and its governing association. Comm. For A Better Twin Rivers v. Twin Rivers Homeowners’ Ass’n, 192 N.J. 344, 929 A.2d 1060 (2007). In that case, Justice Wallace, writing for the Court, traced the evolution of New Jersey’s attempt to balance the free speech rights of one party with the private property rights of another. Id. at 357-62, 929 A.2d 1060. The Court concluded that the test articulated in State v. Schmid, 84 N.J. 535, 423 A.2d 615 (1980), was the appropriate standard to apply to the dispute between the residents of Twin Rivers and the governing association. Twin Rivers, supra, 192 N.J. at 365, 929 A.2d 1060. Under Schmid, a court is to take into account
(1) the nature, purposes, and primary use of such private property, generally, its “normal” use, (2) the extent and nature of the public’s invitation to use that property, and (3) the purpose of the expressional activity undertaken upon such property in relation to both the private and public use of the property.
[Schmid, supra, 84 N.J. at 563, 423 A.2d 615.]
The community in Twin Rivers filled an area of approximately one square mile and included both residential and commercial properties. Twin Rivers, supra, 192 N.J. at 350, 929 A.2d 1060. It had a population of some 10,000 residents. Ibid. The homeowners’ association performed certain functions handled tradition*511ally by a municipality, such as providing street maintenance, snow removal, and street lighting. Ibid.
The Court analyzed the three Schmid factors against that factual background and found each to weigh in favor of the association. Id. at 365-67, 929 A.2d 1060. Accordingly, it upheld the restriction imposed by the board of trustees on the placement of signs. Id. at 367, 929 A.2d 1060. The Court did not hesitate to conclude that
Twin Rivers is not a private forum that invites the public on its property to either facilitate academic discourse or to encourage public commerce. Rather, Twin Rivers is a private, residential community whose residents have contractually agreed to abide by the common rules and regulations of the Association. The mutual benefit and reciprocal nature of those rules and regulations, and their enforcement, is essential to the fundamental nature of the communal living arrangement that Twin Rivers residents enjoy.

[Ibid.]

It is the third Schmid factor that divided the Appellate Division in this matter and that my colleagues conclude weighs in favor of Khan. I am unable to join my colleagues’ assessment. Mazda-brook Commons, by way of contrast with Twin Rivers, is comprised of approximately two hundred townhouses, and it is entirely residential in nature. While the Association provides landscaping services to the residents, it performs no functions analogous to those provided by a municipality. Given that the Court in Twin Rivers concluded the nature of the much larger and diverse common-interest community did not “weigh in favor of finding that the Association’s rules and regulations violated plaintiffs’ constitutional rights,” ibid., I view it as incongruous to find here a constitutional violation in the context of Mazdabrook Commons, a much smaller, purely residential community.
My colleagues rightly note our nation’s and our state’s commitment to a free and vigorous debate of public questions. I have no quarrel with that commitment; I embrace it. In my judgment, however, individuals are equally entitled to seek shelter from political debate and division. If a group of individuals wish to live in a common-interest community that precludes the posting of signs, political or otherwise, and have agreed freely to do so, and *512there is no showing of overreaching or coercion, I would adopt the principles enunciated in Judge Miniman’s dissent in the Appellate Division, that these mutually-agreed upon covenants ran with the land, were reasonable, and were enforceable. As Judge Miniman noted:
Here, the prohibition on signs is contained in the recorded Declaration of Covenants and Restrictions, By-Laws, and Rules and Regulations—it was not simply a restriction adopted by the Board of Trustees, as in Twin Rivers, supra, at 350-51 [929 A.2d 1060], The restriction on signs and the light to sue to enforce it are included in the bundle of rights, restrictions, encumbrances, and easements contained in the deed to defendant’s unit. ... Thus, defendant and all other unit owners expressly agreed that they would not violate the prohibition on signs and each owner was empowered to enforce that restriction.
Some may question the choice to avoid political controversy; I simply recognize the right to make that choice.
For affirmance—Chief Justice RABNER and Justices LaVECCHIA, ALBIN, HOENS, and PATTERSON—5.
For reversal—Judge WEFING (temporarily assigned)—1.

 Throughout this record, the term "rose vine” is used. I will continue that terminology for the sake of consistency, not accuracy. A rose is a shrub, not a vine. I infer the plant in question must have been a climbing rose.